Citation Nr: 1106958	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-17 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 17, 2002  rating decision denying service connection for 
the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause of 
the Veteran's death.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to May 1969.  
The Veteran died in January 1993; the appellant is the Veteran's 
widow. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
September 2006, a statement of the case was issued in May 2007, 
and a substantive appeal was received in June 2007.  

Although the RO characterized the issue on appeal as whether 
there was clear and unmistakable error in a January 2002 rating 
decision denying entitlement to service connection for cause of 
the Veteran's death, the RO also addressed additional evidence 
submitted by the appellant in support of her claim and appeared 
to also decide the issue of entitlement service connection for 
cause of death on the merits.  Accordingly, for clarification 
purposes and in order to adequately address all of the issues 
currently on appeal, the Board has recharacterized the issues as 
set forth on the front page of this decision.

The issue of entitlement to service connection for cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The January 17, 2002 RO rating decision was consistent with 
and reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

2.  Service connection for the cause of the Veteran's death was 
denied by the RO in a  January 2002 rating decision; the 
appellant failed to file a notice of disagreement to initiate an 
appeal from this decision.  

3.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
service connection for the cause of the Veteran's death has been 
received since the January 2002 rating decision.


CONCLUSIONS OF LAW

1.  The January 17, 2002 RO rating decision, which denied 
entitlement to service connection for the cause of the Veteran's 
death, was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2010).

2.  January 17, 2002 rating decision, which denied entitlement to 
service connection for the cause of the Veteran's death, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  New and material evidence has been received since the January 
2002 rating decision denying service connection for the cause of 
the Veteran's death and, thus, the issue is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error in the January 17, 2002 Rating 
Decision

As a preliminary matter, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a), is not applicable to the issue of 
clear and unmistakable error.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet.App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet.App. 302 (2001) (holding 
VCAA does not apply to RO CUE claims).  The general underpinning 
for the holding that the VCAA does not apply to CUE claims is 
that regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the time 
the decision was entered (with exceptions not applicable in this 
matter).  See Fugo v. Brown, 6 Vet.App. 40, 43 (1993); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) 
(upholding Board CUE regulations to this effect).

The RO denied service connection for the cause of the Veteran's 
death in a January 17, 2002 rating decision.  The appellant did 
not file a timely notice of disagreement to initiate an appeal, 
and the January 2002 rating decision became final.  38 U.S.C.A. § 
7105(c).  The appellant is now claiming that the January 2002 
rating decision involved CUE for not granting service connection 
for the cause of the Veteran's death.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
the assignment of disability ratings, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for a 
claim of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  It 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. 
App. at 313-14.

At the time of the January 17, 2002 rating decision, the 
regulations pertaining to service connection for cause of death 
were essentially unchanged from the present regulations.  In such 
a claim, evidence must be presented that links the fatal disease 
to a period of military service or to an already service-
connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.312.  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the principal 
cause of death when that disability, either singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must have 
substantially or materially contributed to death; combined to 
cause death; or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as diabetes mellitus, type II, and 
cardiovascular-renal disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The certificate of death showed that the immediate cause of the 
Veteran's death was heart failure and apnea syndrome.  In a May 
1999 statement, the appellant asserted that the Veteran's sleep 
apnea, which caused his heart failure, was directly related to 
service.  The record shows that the RO initially denied the issue 
of service connection for cause of death in a November 1999 
rating decision because no service-connected disabilities had 
ever been established during the Veteran's lifetime and service 
treatment records were silent with complaints of sleepiness, 
sleep apnea or heart trouble.  Subsequently, the appellant filed 
a claim to reopen in November 2001 along with private treatment 
records for the Veteran from 1979 to 1992.  At this time, the 
appellant asserted that the Veteran's diabetes mellitus, type II, 
was the direct cause of his death.  The treatment records showed 
that the Veteran was diagnosed with diabetes mellitus, type II, 
approximately in September 1987.  In the January 17, 2002 rating 
decision, the RO again denied the appellant's claim because there 
was no evidence showing that diabetes mellitus was a contributing 
factor in the Veteran's death.  

In July 2005, the appellant claimed that the January 2002 RO 
rating decision was clearly and unmistakably erroneous for 
denying service connection for the cause of the Veteran's death 
because the Veteran had served in Vietnam and his diabetes, which 
is a presumptive disability associated with exposure to 
herbicides, had contributed to his heart failure.  In support of 
her claim, she submitted a September 2005 private opinion, which 
found that the Veteran's diabetes mellitus, was certainly a 
causative factor in the Veteran's death.  

Based on the evidence which was of record at the time of the 
January 2002 rating decision, and the law as it stood at that 
time, the Board concludes that the January 2002 rating decision 
did not contain CUE.  The Veteran's cause of death of heart 
failure and apnea syndrome were not shown to have been incurred 
in service, and there was no medical evidence at that time 
showing that diabetes mellitus contributed to the Veteran's 
death.  In other words, there was no link between the Veteran's 
cause of death and his service. 

Further, any assertion by the appellant that the Veteran's 
alleged exposure to herbicides was not properly developed amounts 
to an argument that the RO failed in its duty to assist.  
Nevertheless, the Court has held that a breach of a duty to 
assist cannot be CUE.  Caffrey v. Brown, 6 Vet.App.377 (1994).  
Moreover, the Court has held that the duty to assist has limits.  
In Wood v. Derwinski, 1 Vet.App.190, 193 (1991), the Court has 
noted that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  In connection 
with the prior claim, the appellant never suggested that the 
Veteran's death was in any way related to exposure to herbicides, 
much less claim that the Veteran had been exposed to herbicides 
during his service.  

Moreover, although diabetes mellitus is a presumptive disability 
of exposure to herbicides under 38 C.F.R. § 3.309, again, there 
was no indication at the time of the January 2002 rating 
decision, that the Veteran's diabetes mellitus had contributed to 
his death.  Again, the certificate of death did not list this 
disability as a contributing factor and the medical evidence was 
silent with respect to any such finding.  Further, the Board 
observes that pursuant to recent regulations, ischemic heart 
disease was added to the list of diseases associated with 
exposure to certain herbicide agents.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2010); see Notice, 75 Fed. Reg. 
168, 53202-16 (Aug. 31, 2010).  However, these regulations were 
not in effect at the time of the January 17, 2002 decision and 
again, the RO must base its decision on the law as it existed at 
that time.

In conclusion, the January 17, 2002 RO rating decision which 
denied service connection for the cause of the Veteran's death 
was based on the evidence and law as it then existed.  The Board 
concludes that the correct facts, as known at the time, were 
before VA adjudicators who denied the appellant's claim and that 
the statutory and regulatory provisions extant at the time were 
correctly applied.  The Board finds that there was no error which 
was undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.  
Since the January 17, 2002 rating decision did not contain CUE, 
it may not be reversed. 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

II.  New and Material Evidence

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for the Veteran's cause of 
death.  As observed above, given that the appellant did not 
initiate an appeal, the January 2002 rating decision is final.  
Nevertheless, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be reopened if 
new and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  The Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Since the January 2002 rating decision, additional evidence has 
become part of the record, including service personnel records 
and the September 2005 private opinion as well as assertions that 
the Veteran was exposed to herbicides while stationed in Thailand 
during his active duty service.  Accordingly, the Board finds 
that the additional evidence submitted since the January 2002 
rating decision is new and material.  The evidence is not 
redundant of evidence already in the record at the time of the 
last final decision.  Further, the evidence is material because 
it relates to the unestablished fact of whether the Veteran's 
diabetes mellitus and any possible ischemic heart disease, which 
are presumptive disabilities related to exposure to herbicides, 
contributed to the Veteran's death, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the issue of entitlement to service connection for 
the cause of the Veteran's death is reopened.  38 U.S.C.A.  
§ 5108.

With respect to the matter of compliance with the VCAA, it will 
be addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  




ORDER

The January 17, 2002 RO rating decision, which denied entitlement 
to service connection for the Veteran's cause of death, was not 
clearly and unmistakably erroneous.  To that extent, the appeal 
is denied. 

New and material evidence has been received to reopen the issue 
of entitlement to service connection for cause of the Veteran's 
death.  To that extent, the appeal is granted, subject to the 
directions set forth in the following Remand section of this 
decision.


REMAND

The appellant contends that the Veteran's diabetes mellitus was 
caused by his exposure to herbicides during active duty service.  
Importantly, there is a private medical opinion that finds that 
the Veteran's diabetes mellitus was a causative factor in his 
death.  Moreover, the Board notes that the Veteran died of heart 
failure and again ischemic heart disease is a presumptive 
disability for exposure to herbicides.

As noted above, as diabetes mellitus and ischemic heart disease 
are presumptive disabilities for exposure to herbicides under 38 
C.F.R. § 3.309(e), it appears that the critical remaining 
question is whether or not the Veteran was exposed to herbicide 
agents during active duty service.  For purposes of establishing 
service connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f).

The Veteran served during the entire presumptive period, as noted 
hereinabove; however, the current evidence of record does not 
reflect any service in the Republic of Vietnam.  The Veteran's DD 
Form 214 reflects that he was awarded the Vietnam Service Medal; 
however, such medal does not necessarily indicate that the 
Veteran served in country.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  In fact, 
the appellant contends that the Veteran was exposed to herbicides 
in Thailand, and it has been established that the Veteran served 
in Thailand from June 5, 1968, to May 31, 1969 at the Utapao Air 
Force Base.  Although the record shows that the RO has taken a 
number of steps to determine whether the Veteran served in an 
area in Thailand where herbicides were used, it does not appear 
that a request was made to the U.S. Army and Joint Services 
Records Research Center (JSRRC) in accordance with VBA Fast 
Letter 09-20 (May 6, 2009).  

Lastly, in June 2009, the appellant submitted an authorization 
for the RO to obtain private treatment records for the Veteran 
from Medina Regional Hospital from 1984 until the date of his 
death.  However, these records were not requested by the RO 
because it determined that they would not show that the 
disabilities which caused the Veteran's death manifested in 
service or within any presumptive periods.  Nevertheless, without 
having reviewed these records, it is impossible to determine 
whether they are relevant to the appellant's claim.  As these 
records have been identified as being pertinent by the appellant, 
in order to fully meet the duty to assist, the RO must request 
such records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
from Medina Regional Medical Center from 
1984 to the date of the Veteran's death.  
If these records are unavailable, it should 
be noted in the claims file. 

2.  The RO should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), provide the verified particulars 
of the Veteran's foreign service, and 
specifically request verification of the 
claimed herbicide exposure in Thailand.

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine if service connection 
for the cause of the Veteran's death is 
warranted.  If the benefit sought on appeal 
is not granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


